                          IN THE UNITED STATES DISTRICT COURT                       FILED
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                    SEP - 6 211:9
STEVEN HUTCHINSON

                  v.

LOUIS S. FOLINO, ET AL.                           :                   NO. 13-3931

       AND NOW, thibr::af September 2019, upon careful and independent consideration of

the Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254, and all attendant and

responsive briefing, and after review of the Report and Recommendation of United States

Magistrate Judge Richard A. Lloret and consideration of Petitioner's Objections to the Report and

Recommendation, and for the reasons set forth in the accompanying Memorandum, IT IS

HEREBY ORDERED as follows:

1.     Petitioner's Objections to the Report and Recommendation are OVERRULED;

2.     The Report and Recommendation is APPROVED and ADOPTED;

3.     The Petition for Writ of Habeas Corpus is DENIED;

4.     There is no basis for the issuance of a certificate of appealability;

5.     The Clerk shall CLOSE this case.



                                                       BY THE COURT:
